        Case 1:19-cv-01718-DAD-SAB Document 43 Filed 07/14/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   BILLY DRIVER, JR.                                 )   Case No.: 1:19-cv-01718-DAD-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER DENYING PLAINTIFF’S APPLICATION
13           v.                                            FOR ELECTRONIC FILINGS
                                                       )
14                                                     )   [ECF No. 42]
     ADA 1824 PANELS, et.al.,
                                                       )
                Defendants.
15                                                     )
                                                       )
16                                                     )
                                                       )
17                                                     )
18           Plaintiff Billy Driver Jr. is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20           Currently before the Court is Plaintiff’s request to file documents electronically. (ECF No.
21   42.)
22           Plaintiff seeks the Court’s permission to file documents electronically through the electronic case
23   management/filing (“CM/ECF”) system. The Local Rules generally require pro se parties to file and serve
24   paper documents. See E.D. Cal. Local Rule 133(a). A pro se litigant may request an exception to this

25   requirement by filing a joint stipulation or by “written motion[] setting out an explanation of reasons for

26   the exception.” E.D. Cal. Local Rule 133(b)(2), (3). Although plaintiff has filed a “Request to participate in

27   the CM/ECF system,” this filing contains no explanation for or justification of his request for access to the

28

                                                           1
        Case 1:19-cv-01718-DAD-SAB Document 43 Filed 07/14/20 Page 2 of 2



1    electronic filing system. (ECF No. 42.) Thus, the Court finds no basis to deviate from the default

2    requirement that pro se parties file and serve paper documents. Accordingly, Plaintiff’s request is denied.

3
4    IT IS SO ORDERED.

5    Dated:    July 14, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
